Citation Nr: 1715461	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1999 to November 2008.  

The matter comes before the Board of Veteran's Appeal (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a Video Conference Hearing in December 2012.  The hearing transcript is associated with the claims file.  

The matter was previously before the Board in January 2015.  Then, the Board remanded the claim for service connection for a degenerative disc disease of the lower back for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

The Veteran asserts that he suffers from a degenerative disc disease of the lower back caused by his military service.  His Service Treatment Records (STRs) reveal a prior complaint of back pain in May 2007 and a report of lumbago in June 2008.  Later, in October 2008, his STRs show that the Veteran reported worsening back pain and was subsequently prescribed Vicodin.  The Veteran visited the Naval Medical Center for a lumbar examination in April 2008 due to complaints of chronic back pain.  There, the examiner found very minimal anterior wedging of the vertebral body of T11 and noted that this could just be constitutional or from a previous injury.  The examiner concluded that the rest of the Veteran's radiographs of the lumbar spine were otherwise unremarkable.  In June 2008, the Veteran visited the Naval Medical Center emergency department for back and neck pain.  As a result, he received a discharge diagnosis of degenerative disc disease.  

The Veteran was afforded a VA examination in March 2012.  The examiner found that five lumbar vertebra are satisfactorily aligned.  Although mild ventral spondylosis was noted, the examiner concluded that the disc spaces are satisfactorily maintained and that the Veteran does not suffer from a thoracolumbar spine (back) condition.  The examiner also reported that Veteran did not have an intervertebral disc syndrome and incapacitating episodes.  Furthermore, the examiner found no functional loss or muscle spasms and pain upon movement.  However, later in October 2012, a private treatment record reflected a diagnosis of lumbalgia and lumbosacral radiculitis NOS after the Veteran reported that he hurt his back while doing house work.

In May 2015, the Veteran submitted testimony regarding his back pain, specifically stating that he cannot sit or stand longer than twenty minutes due to pain.  The pain interrupts his sleep and prevents him from picking up his children.  

Pursuant to the January 2015 Remand directives, a June 2015 VA examination was scheduled for the Veteran to develop his disability claim.  However, the Veteran failed to appear for the scheduled VA examination.  The notice of the scheduled examination was sent to two different addresses on record, to which both were returned to RO.  An email was then sent to the Veteran requesting that he provide RO with an updated address and contact number.

As it appears the Veteran missed his scheduled June 2015 VA examination because he did not receive the VA examination notices as evidenced by the returned mail.  Although the Veteran's representative submitted a Due Process Waiver, it is unclear whether the Veteran is fully aware of the consequence of proceeding forward with adjudication without the results from the scheduled June 2015 VA examination.  Upon review of the record, the Board finds good cause pursuant to 38 C.F.R. § 3.655 (2016) with regard to the Veteran's failure to report for his VA examination.  Additional development is necessary to ensure that the Board's instructions are fulfilled.
The Board finds that the evidence on record is unclear as to the diagnosis of the Veteran's current back disability.  The Veteran's medical record is inadequate for the Board to adjudicate this claim.  Thus, another VA examination is warranted to identify the nature and etiology of the Veteran's current disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the nature and etiology of any diagnosed lower back disorder.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is asked to accomplish the following:

(a)  The examiner must determine what low back disorder the Veteran has.  The examiner is called to attention the Veteran's June 2006 STRs; 2) October 2008 Separation examination; 3) April 2008 lumbar examination at the Naval Medical Center; 4) June 2008 Naval Medical Center Emergency Department treatment record; 5) March 2012 VA Examination. 

(b)  For any diagnosed low back disorder, the examiner must provide a nexus opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the low back disorder is etiologically related to service.  The examiner must specifically address the Veteran's competent and credible lay statements describing low back symptoms since his military service.

(c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the low back disorder was caused by or aggravated by the Veteran's military service.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






